Determination of respondent Commissioner, dated January 26, 1990, which, after a hearing, dismissed petitioner from the New York City Police Department upon finding that petitioner violated certain departmental Rules and Regulations, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of the Supreme Court, New York County [Karla Moskowitz, JJ, entered on or about July 5, 1990), dismissed, without costs.
Petitioner was found guilty of charges arising from improper sexual acts, failing to identify himself as a police officer, and other improper conduct. The Hearing Officer’s determination that several witnesses’ testimony against petitioner was credible, together with the other evidence adduced, constituted substantial evidence to support the finding of guilt. The penalty of dismissal from the police force was not inappropriate in light of the misconduct involved and the compelling interest in maintaining strict discipline in the Police Department. (Richichi v Galligan, 136 AD2d 616.) Concur— Sullivan, J. P., Milonas, Asch, Kassal and Smith, JJ.